Citation Nr: 0020424	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  93-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of service connection for the 
aggravation of a tender scar of the right foot, to include 
whether the severance of service connection was proper.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty for training from June 1977 to 
February 1978, and active military service from July to 
August 1991.  He also had other periods of active duty for 
training.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.

This issue was previously remanded for purposes of a hearing.  
A hearing was held in March 2000, in Jackson, Mississippi, 
before J. Sherman Roberts, who is the Board member rendering 
the determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 2000).  A transcript of that hearing has 
been included in the claims folder.


FINDINGS OF FACT

1.  In February 1992, the RO granted service connection for 
the aggravation of a tender scar of the right foot.

2.  In February 1996, the RO proposed to sever service 
connection for tender scar of the right foot.  The veteran 
was given notice of the proposed severance and given 60 days 
to present additional evidence.  The veteran testified at a 
hearing at the RO in August 1996.

3.  In a May 1997 decision, the RO severed service connection 
for this condition, effective the last day of July 1997.  

4.  The RO has failed to identify clear and unmistakable 
error in the February 1992 rating decision granting service 
connection for aggravation of the scar of the right foot.


CONCLUSION OF LAW

Severance of service connection for aggravation of a tender 
scar of the right foot was not proper, and the veteran is 
entitled to restoration of service connection.  38 U.S.C.A. 
§§ 1111, 1131, 5107 (West 1991); 38 C.F.R. § 3.105(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In February 1991, the veteran filed a claim for compensation, 
citing an injury to his right foot while on active duty in 
1978.  This claim was filed before the veteran's final period 
of active duty in July to August 1991.  The veteran 
originally did not report for examination.

Service medical records show that the veteran reported 
history of surgery on his right foot as a child.  He also, in 
May 1990, reported surgery on the right foot three years 
previously.  He had complaints of right foot pain in January 
1991, but no reference was made to a scar, and he ambulated 
well, without problems.  In August 1991, he complained of 
right foot pain of five years' duration.  He reported having 
surgery on the right foot two years' previously, and there 
was a large plantar scar on the right foot.  On examination, 
the surface of the plantar scar was tender.  

On VA examination in November 1991, the veteran was shown to 
have a tender scar of the right foot with history of old 
laceration.

In a February 1992 rating decision, the RO granted service 
connection for the aggravation of a tender scar on the right 
foot.  Although the veteran entered onto active duty with the 
scar, the RO concluded that the scar condition was aggravated 
by his military service.  

Thereafter, additional records were associated with the 
claims file, including an April 1992 fitness for duty medical 
board evaluation.  In it, the veteran described "knots" on 
the bottom of his right foot that would swell and drain with 
use and go away with rest.  He reported that military shoe 
gear exaggerated the problem, but that he could wear soft 
shoes.  He reported a history of laceration injury to his 
right foot as a child of nine years old, which required 
sutures and subsequently became infected, requiring later 
surgery.  He stated that it caused recurrent problems, but he 
was able to live with it.  He reported that he did make the 
examiner aware of the scar during his enlistment examination 
in 1977.  He reported that he had been sent to Fort Lee, 
Virginia, for active duty training before overseas 
deployment, and he had experienced moderate swelling and 
tenderness of the right foot during training exercises.  He 
was later called to active duty, and, in Saudi Arabia, he 
said that the daily routine and military shoe gear caused him 
to develop draining abscesses in his right foot.  On 
examination, there was a 10 cm. scar along the plantar medial 
aspect of the right foot, painful to palpation.  The distal 
third of the scar was mildly hypertrophic, and there was no 
sign of ulceration or draining abscess.

In February 1996, the RO proposed to sever service 
connection.  In its proposal to sever, the RO stated that the 
previous decision was clearly and unmistakably erroneous 
because the "evidence shows the condition existed prior to 
active service and was not permanently aggravated by active 
military service."  The RO stated that it had previously 
considered treatment reports from the veteran's periods of 
active duty for training or inactive duty, with no evidence 
of trauma or re-injury, and that there was no evidence of 
worsening of the condition during the veteran's short period 
of active duty beginning July 14, 1991.

In the rating proposing severance, the RO cited the veteran's 
discharge from the National Guard in 1993, after a medical 
board determined he could not perform his duties because of 
pes planus and a right plantar scar that existed prior to 
service and was not aggravated by service.

The proposed reduction became final in May 1997 after the RO 
issued a final decision.  The veteran was notified of this 
decision and he has appealed to the Board for review.


II.  Legal Analysis

The question before the Board is whether the RO properly 
severed service connection for the plantar scar of the 
veteran's right foot.  Service connection on the basis of 
aggravation of a pre-existing condition was granted in 
February 1992.  This rating decision became final.  See 38 
C.F.R. § 3.160(d) (1999).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (1999).  Subject to limitations not here 
relevant concerning change in law or regulation (38 C.F.R. 
§ 3.114) or service connection in effect for 10 years (38 
C.F.R. § 3.957), service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous, with the burden of proof being upon 
the Government.  38 C.F.R. § 3.105(d) (1999).  When severance 
of service connection is considered warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

In this case, the RO did notify the veteran, in February 
1996, of the proposal to sever service connection, and it 
notified him he had 60 days to present further evidence.  
After according him a hearing, it determined that he had not 
presented evidence to support his contentions, and the 
veteran was notified, on May 29, 1997, that service 
connection would be severed effective the end of July 1997.  
Thus, the RO complied with the procedural requirements set 
forth in 38 C.F.R. § 3.105(d) when it severed service 
connection.

Compliance with proper procedure is not the only factor for 
consideration, however.  Regulation requires that the 
Government prove that the grant of service connection was 
clearly and unmistakably erroneous.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In this case, service connection was 
based on aggravation of a scar that was clearly shown to pre-
exist service.

The burden on the Government in proposing to sever service 
connection for clear and unmistakable error is at least as 
high a burden as is imposed on a claimant who seeks to have a 
prior unfavorable final decision overturned.  See Graves v. 
Brown, 6 Vet. App. 166, 171 (1994), citing Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error 
. . . .  If a claimant-appellant wishes 
to reasonably raise clear and 
unmistakable error there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be clear and unmistakable error on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The rating decision in which the RO found clear and 
unmistakable error was issued in February 1992.  The RO had 
before it in February 1992 some service medical records, 
including records that appear to have been generated while 
the veteran was on inactive duty or active duty for training, 
as all such periods of service have not been verified.  It 
also had a VA examination in November 1991.  The RO discussed 
this evidence and determined that the veteran's scar on the 
plantar aspect of his right foot had undergone aggravation 
during service.

When the RO proposed to sever service connection in February 
1996, it cited the veteran's service medical records and the 
1993 medical board determination that the veteran's right 
plantar scar existed prior to service and was not aggravated 
by service.  The 1993 medical board evidence is not evidence 
that it was appropriate for the RO to consider in addressing 
the question of clear and unmistakable error in a February 
1992 rating decision, because the 1993 medical board 
examination was not evidence of record in 1992 when service 
connection was granted.  Admittedly, that evidence is 
contrary to a claim for service connection, but the RO had 
already granted service connection when that evidence came 
into existence.  That evidence simply may not be considered 
when addressing whether the February 1992 rating decision was 
clearly and unmistakably erroneous.

The RO in February 1996 found that there was no evidence of 
additional trauma or injury to the right foot in active duty 
for training or inactive duty service and no evidence of 
worsening of the condition during the short period of active 
service in 1991.  This conclusion is based on the RO's re-
evaluation of the evidence.  It is not an undebatable 
conclusion, based on the evidence before the RO in 1992.  The 
RO has not carried the heavy burden of showing that the 
result in 1992 would have been manifestly different but for 
some error.  Neither has the RO pointed to any error in 
application of the law in 1992 that would have manifestly 
resulted in a different outcome.

In short, reasonable minds may differ as to whether service 
connection should have been awarded for aggravation of a scar 
on the right foot, plantar aspect.  However, that is not the 
proper basis on which to sever service connection.

Accordingly, restoration of service connection for a tender 
scar of the right foot is warranted.


ORDER

Restoration of service connection for a tender scar of the 
right foot is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

